Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 10/10/2019.
Information Disclosure Statement filed on 10/05/2020 has been considered by the examiner.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Oliver US Publication No. 2014/0129670 A1 (Admitted Prior Art).

As per claim 1, Oliver discloses:
A method for obfuscation of browser fingerprint data, comprising: 
in an information processing apparatus comprising at least one computer processor: 
receiving an electronic communication from an electronic device to a destination, (Oliver, [0053]) where HTTP call is a request to communicate with a destination; 
identifying a raw device fingerprint value in the electronic communication from an electronic device, (Oliver, Fig. 3:301, [0053]-[0054]) where fingerprint for the a web browser is disclosed; 
selecting at least one replacement value for the raw device fingerprint value; replacing the raw device fingerprint value with the replacement value in the electronic communication, (Oliver, Fig. 3:303, [0053]-[0054]) where modification of fields is disclosed which can include replacing as claimed;
sending the electronic communication with the replacement value to the destination, v

As per claim 14, Oliver discloses:
A device for obfuscation of browser fingerprint data, comprising: 
at least one computer processor; a memory; an input interface and an output interface, (Oliver, Fig. 9:970, 904, 902)
wherein: the input interface is configured to receive an electronic communication from an electronic device to a destination, (Oliver, [0053]) where HTTP call is a request to communicate with a destination;
the at least one computer processor is configured to identify a raw device fingerprint value in the electronic communication from an electronic device, (Oliver, Fig. 3:301, [0053]-[0054]) where fingerprint for the a web browser is disclosed;
the at least one computer processor is configured to generate at least one replacement value for the raw device fingerprint value, the at least one computer processor is configured to replace the raw device fingerprint value with the replacement value in the electronic communication, 
the output interface is configured to send the electronic communication with the replacement value to the destination, (Oliver, Fig. 3:305 and [0055]) where fields are obfuscated and transmitted to the destination.
As per claim 2, Oliver further discloses:
wherein the electronic communication is from a browser executed by the electronic device, (Oliver, Fig.3:301)

As per claim 3, Oliver further discloses:
wherein the electronic communication is from a computer application executed by the electronic device, (Oliver, [0026]).

As per claims 4 and 17, Oliver further discloses:
wherein the destination is a website provider or an application provider, (Oliver, [0043]).


As per claims 5 and 18, Oliver further discloses:
wherein the raw device fingerprint value comprises at least one of a browser identifier, a flash status, a cookie status, a display characteristic, a font supported, a form field, a java status, a language status, a Silverlight status, an operating system identifier, an operating system version, a set time zone, a touchscreen status, a default browser identification, an identification of an enabled plugin, and data stored in persistent browser storage, (Oliver, [0034]).


As per claims 6 and 19, Oliver further discloses:
wherein the raw device fingerprint value comprises at least one of GPS coordinates for the electronic device, a geolocation of the electronic device, and an IP address of the electronic device, (Oliver, [0034]).

As per claim 7, Oliver further discloses:
wherein the raw device fingerprint value is in at least one of a HTTP header fields sent as part of a GET command, a HTTP body data sent as part of a POST or PUT command, and a HTTP URL argument sent as part of a GET command, (Oliver, [0034]).

As per claims 8 and 20, Oliver further discloses:
wherein the replacement value changes a case of a character in the raw device fingerprint value, inserts or removes a white space in the raw device fingerprint value, eliminates a redundant value in the raw device fingerprint value, changes a version number in the raw device fingerprint value, or inserts an unused data element in the raw device fingerprint value, (Oliver, [0058]:18-22).

As per claim 9, Oliver further discloses:
wherein the replacement value for the device fingerprint value is selected to not impact a user experience, (Oliver, [0058]:18-22).

As per claim 10, Oliver further discloses:
wherein a range of replacement values is provided for each device fingerprint value, (Oliver, [0058]:18-22).

As per claim 11, Oliver further discloses:
wherein the replacement value is a default value, (Oliver, [0058]:23-29).

As per claim 12, Oliver further discloses:
wherein the replacement value is a random or pseudo-random value, (Oliver, [0068]).

As per claims 13 and 15, Oliver further discloses:
wherein the information processing apparatus is associated with a provider of cellular-based data services, Wi-Fi services, or Internet services, (Oliver, [0029]).

As per claim 16, Oliver further discloses:
wherein the electronic communication is from a browser executed by the electronic device, or from a computer application executed by the electronic device, (Oliver, Fig. 3:301, and [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446